Title: To Benjamin Franklin from David Barclay, 31 March 1776
From: Barclay, David Junior
To: Franklin, Benjamin


This letter was written, a modern scholar has suggested, at the initiative of the man who is the subject of it, Admiral Lord Howe. The suggestion is plausible: Barclay and Howe were not well acquainted, as far as is known; but in the circumstances their common friendship with Lord Hyde might have been enough to elicit this testimonial. Franklin’s Quaker friend was as anxious for peace as the Admiral, and had worked hard for it the year before. Howe was now about to embark on a peace mission for which he needed all the help he could get. The government had decided that he and his brother should be at the same time commanders in chief for waging the war in America and peace commissioners for ending it. The details of their instructions were still being negotiated, and the letters patent did not issue under the great seal until May 6. But the general outline had already been settled.
The Prohibitory Act of the previous December had authorized the King to appoint commissioners to restore peace. The plan worked out in Whitehall provided for two stages of pacification. In the first stage the rebellion would cease: illegal bodies that had usurped power would be dissolved and the legitimate royal officials restored to their functions; all armed bodies acting under this usurped authority would be disbanded and all fortifications held by them surrendered; the old assemblies would reconvene, to provide assurances of loyalty and to petition for release from the restrictions of the Prohibitory Act. At that point the act would be suspended, pardons would be issued at the commissioners’ discretion, and the colonies that had returned to their allegiance would be declared at peace.
In the second stage a variety of readjustments would be made. The commissioners would insist on compensation for those who had suffered in the rebellion. A system of raising revenue would be arranged along the lines of North’s conciliatory resolution of February, 1775. The colonists would be assured that judges would receive tenure, that the freedom of legislatures would be maintained by revision of instructions to the governors, and that any act of Parliament which was considered a grievance would be reconsidered. The government of Connecticut, and particularly of Rhode Island, would be altered so as to bring these colonies into proper dependence upon Great Britain. The Quebec Act was excluded from discussion. Any actions taken by the commissioners were subject to review in London.
If Barclay knew the limits of Lord Howe’s authority, and still believed that his qualities might bring him success in his mission, the wish was father to the thought.
 
London 31st. 3d/Mo. 1776
I could not with any satisfaction avoid informing My Friend Doctor Franklin that Lord Howe continues as respectable a Character at this hour, as when we last parted—a Hint, that I thought, in every point of view, consistant for me to comunicate to my respectable Friend, at this critical Conjuncture; with this addition, that whatever the Mission of Lord Howe may prove, I am firmly persuaded, that, it will not be for want of Inclination in him, should the Ollive Branch not rise superior to the direful Din of War. In this Sentiment, I am not alone, as my much valued and able fellow Labourer in the desireable Work of Peace, most cordially joins me and however the M:D: and myself differ in Opinion from others, we daily have the satisfaction of hearing from all Parties Approbation of the Man, who, we have wish’d, should wear the Laurels, by reuniting the Colonies to the Mother Country—an Achievement deserving of more Honours, and which, must be productive of more heartfelt Satisfaction to a Good Man, than the Destruction of an Armada. I am Thy respectful Friend, 
David Barclay.
Doctor Benjamin Franklin in America
